Per Curiam.
Plaintiff in error was a supervisor of schools and was indicted for lewdness in private with one of his scholars. He was convicted of the offense and sentenced to pay a fine of $1,000. The case is here on both bills of exception and specifications of causes for reversal under the one hundred and thirty-sixth section of the Criminal Procedure act.
The assignments of error and reasons for reversal are directed to alleged trial errors in rulings on evidence and in the court’s charge. It is also contended that the verdict was against the weight of the evidence.
A careful examination of the ruling and the charge leads us to the conclusion that they were free from error and that the plaintiff in error was not prejudiced in making his de*1040fense upon the merits. It would serve no useful purpose or tend to elucidate any legal principal to discuss in detail the alleged errors. The questions objected to were propounded on cross-examination of the defendant or of the defendant’s witnesses for character, and all, we think, were within the province of cross-examining counsel to ask. The charge was an impartial submission of the case to the jury by the learned judge, with some comments on the evidence, calling attention of the jury to certain features of that evidence which seemed to be of importance in the cause, at the same time shielding the defendant by clear exposition of the law respecting the burden of proof and the proof of good character which the plaintiff in error had adduced. The verdict is not against the weight of the evidence.
The judgment is affirmed.